Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 02/08/2021.
Claims 1, 10, 20, 22, 33 and 35 are amended by the Applicants.
Claims 1-44 are allowed.

Interview summary
There interview was held between the Examiner and Mr. William Knotts [53,145] on 02/16/2021. The Examiner requested to file a terminal disclaimer to overcome the potential double patenting rejection. Mr. Knotts agreed and filed a terminal disclaimer. 

Terminal Disclaimer
The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,324,460 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention relates generally to the field for defining a stimulation pattern for a juvenile product, such an infant swing, bouncer seat, crib, a stroller, etc., that has a juvenile-supporting  “…mobile device communication signals including motion data embodying movement of the mobile device in free space registered with one or more motion sensor systems disposed within the mobile device and configured to inertially react to and sense the movement of the mobile device in the free space, the mobile device being separate and distinct from the movable juvenile product; determining, by one or more processors communicably connected to the juvenile product, control signals for one or more actuators of the juvenile product to implement the motion pattern for the juvenile product based on the motion data; and in response to receiving a command to execute the motion pattern, controlling the one or more actuators of the juvenile product to impart the motion pattern on the juvenile product” as recited in claim 1, “…receive mobile device communication signals including motion data embodying movement of a mobile device in free space registered with one or more sensor systems disposed within the mobile device and configured to inertially react to and sense the movement of the mobile device in the free space, where the mobile device is separate and distinct from the juvenile product, and the one or more processors are configured to determine control signals for the at least one actuator of the juvenile product to implement a motion pattern for the juvenile product based on the motion data, wherein the motion pattern is for later execution by the juvenile product in response to the juvenile product receiving a command to execute motion pattern” as recited in claim 10, “…mobile device communication signals including data embodying a user-defined stimulation pattern for the juvenile product registered with one or more sensor systems disposed within a mobile device and configured to inertially react to and sense the user-defined stimulation pattern, the mobile device being separate and distinct from the juvenile product and the user-defined stimulation pattern being defined at least by movement of the mobile device in free space; determining, by one or more processors communicably coupled to the juvenile product, control signals for one or more actuators of the juvenile product based on the user- defined stimulation pattern data; and in response to receiving a command to execute the user-defined stimulation pattern, controlling the one or more actuators of the juvenile product to impart the user-defined stimulation pattern on the juvenile product” as recited in claim 20 and “…from a mobile device that is in communication with the juvenile product, the mobile device being separate and distinct from the juvenile product, wherein the mobile device communication signals includes data embodying a user- defined stimulation pattern registered with one or more sensor systems disposed within the mobile device and configured to inertially react to and sense the user-defined stimulation pattern, the user-defined stimulation pattern being defined at least by movement of the mobile device in free space, and wherein the one or more processors are configured to determine control signals for the at least one actuator of the juvenile product based on the user-defined stimulation pattern data received from the mobile device for later execution by the juvenile product in response to the juvenile product receiving a command to execute the user-defined stimulation pattern” as recited in claim 33. The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Rabinowitch et al. discloses Cooperating with other people is a key achievement in child development and is essential for human culture. We examined whether we could induce 4-year-old children to increase their cooperation with an unfamiliar peer by providing the peers with synchronized motion experience prior to the tasks. Children were randomly assigned to independent treatment and control groups. The treatment of synchronous motion caused children to enhance their cooperation, as measured by the speed of joint task completion, compared with control groups that underwent asynchronous motion or no motion at all. Further analysis suggested that synchronization experience increased intentional communication between peer partners, resulting in increased coordination and cooperation.
Hirskyj-Douglas et al. discloses as technologies diversify and become embedded in everyday lives, the technologies we expose to animals, and the new technologies being developed for animals within the field of Animal Computer Interaction (ACI) are increasing. As we approach seven years since the ACI manifesto, which grounded the field within Human Computer Interaction and Computer Science, this thematic literature review looks at the technologies developed for (non-human) animals. Technologies that are analysed include tangible and physical, haptic and wearable, olfactory, screen technology and tracking systems. The conversation explores what exactly ACI is whilst questioning what it means to be animal by considering the impact and loop between machine and animal interactivity. The findings of this 
Sarkar discloses robotic technology has begun to play an important role in forestry operations. An important class of forestry machines is comprised of systems equipped with a mobile platform fined with an articulated arm carrying a tree processing head. The dynamics of such systems are needed for simulation and control purposes. In contrast to conventional industrial manipulators, which are mounted on stationary bases, a mobile manipulator is dynamically coupled with its base. Base compliance, non-linearity and coupled dynamics result in positioning inaccuracies which in turn give rise to control problems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193